The opinion of the court was delivered by
Wheeler, J.
Whether the vote to raise money to defray the expenses of the school-house, passed at the meeting of October 16th, 1869, would have been a sufficient foundation for the assessment of a tax, if no further vote had been passed relating to that . subject, or not, the vote to raise three hundred cents on the dollar, for that same purpose, passed at the meeting of March 29th, 1870, in connection with the article in the warning upon which that vote appears to have been taken, was a vote to raise that amount upon the grand list of the district for that purpose, and it took the place of and wholly superseded the former vote, and thereby became the only vote upon which a tax could be made out. This latter vote having been passed after the first day of March, 1870, could not lawfully be and was not a vote of a tax upon any grand list other than that one then to be completed on the fifteenth day of May following, and it would not have been a lawful vote of a tax upon the grand list of 1869, if it had been expressly made so, and the fact that it was so made had been shown by the records of the district. Gen. Stats., 538, § 67 ; Alger v. Curry, 38 Vt., 382. The parol evidence offered was, therefore, properly excluded, because the fact it tended to prove was immaterial. It was also properly excluded because the fact, if it existed, was a matter of record, and could not be shown by parol apart from the record. The plaintiff, not being a tax-payer *518in the list of 1870, was not subject to the tax under which the defendant justified, and the county court properly rendered judgment for the plaintiff.
Judgment affirmed.